      Case: 1:19-cr-00109-BYP Doc #: 23 Filed: 08/16/19 1 of 2. PageID #: 82




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA                       )      CASE NO. 1:19 CR 109
                                               )
              Plaintiff,                       )      JUDGE BENITA Y. PEARSON
                                               )
vs.                                            )      NOTICE OF INTENT TO ENTER
                                               )      A PLEA
RUSSELL DELANO MILEY-CRUZ                      )
                                               )
              Defendant.


       Now comes Defendant, Russell Delano Miley-Cruz, by and through undersigned counsel,

and hereby notifies this Honorable Court, that the Defendant has informed the undersigned that

he will enter a plea. Defendant informed Counsel today and Counsel called the AUSA who

thinks he can have a plea agreement within 14 days.




                                                   Respectfully submitted,
                                                   BETRAS, KOPP & HARSHMAN, LLC


                                                   /s/ David J. Betras
                                                   DAVID J. BETRAS (0030575)
                                                   6630 Seville Drive
                                                   Canfield, Ohio 44406
                                                   Telephone: (330) 746-8484
                                                   Facsimile: (330) 702-8280
                                                   E-mail: dbetras@bhlaws.com
       Case: 1:19-cr-00109-BYP Doc #: 23 Filed: 08/16/19 2 of 2. PageID #: 83




                                               Respectfully submitted,
                                               BETRAS, KOPP & HARSHMAN, LLC


                                               /s/ David J. Betras
                                               DAVID J. BETRAS (0030575)
                                               6630 Seville Drive
                                               Canfield, Ohio 44406
                                               Telephone: (330) 746-8484
                                               Facsimile: (330) 702-8280
                                               E-mail: dbetras@bhlaws.com




                                CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing document was filed and served

electronically this 15nd day of April 2019 upon attorneys who have completed ECF registration

as required by the Court.



                                               /s/ David J. Betras
                                               DAVID J. BETRAS (0030575)
